Citation Nr: 1725161	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Alberto J. Trado-Delgado, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from April 1987 to April 1997 and January 2002 to October 2002, with additional service in the Puerto Rico National Guard.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, the Board remanded claims for service connection for a cervical spine disorder and a right shoulder disorder.  In a February 2015 rating decision, the RO granted service connection for a right shoulder disability.  Thus, only the cervical spine claim remains on appeal before the Board.

A hearing before the undersigned Veterans Law Judge was held in March 2012.  The hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran submitted new evidence, including a medical opinion, in 2017 after the most recent supplemental statement of the case.  The Veteran has not waived his right to have the foregoing evidence initially considered by the originating agency.  In addition, the January 2015 VA opinion did not have the benefit of reviewing this opinion.  Accordingly, the issue must be remanded. 

In light of the need for a remand, the Board finds the record would be aided by obtaining an addendum opinion from the January 2015 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  All pertinent evidence of record must be made available to and reviewed by the physician who provided the January 2015 opinion concerning the Veteran's cervical spine disorder.  The physician should be requested to prepare an addendum providing an opinion as to whether there is a 50 percent or better probability that the Veteran's cervical spine disability was incurred in service or is otherwise related to service, including heavy lifting during service.  

The rationale for the opinion must be provided, with consideration of the August 2016 private opinion that the cervical condition was the direct result of military duty, which included lifting heavy equipment.    

If the physician is unable to provide the required opinion, the physician should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior physician is not available, all pertinent evidence of record must be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the opinion.

3.  Then, readjudicate the issue remaining on appeal, with consideration of all evidence associated with the record since the claim was most recently addressed by the AOJ.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




